Citation Nr: 0946175	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-24 463	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left leg 
neuropathy.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a spine disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for otitis media.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

The  Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1946 
to August 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2009.  A transcript of the 
hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The underlying issues of service connection for a spine 
disorder and otitis media, and the issues of service 
connection for left leg neuropathy and bilateral hearing loss 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By a November 1948 rating decision, the RO denied a claim 
of service connection for a back injury; the Veteran did not 
appeal.

2.  The evidence related to the Veteran's spine disorder 
claim, received since the November 1948 rating decision, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating it.

3.  By a November 1948 rating decision, the RO denied a claim 
of service connection for otitis media; the Veteran did not 
appeal.

4.  The evidence related to the Veteran's otitis media claim, 
received since the November 1948 rating decision, relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  A November 1948 decision denying a claim of service 
connection for a back injury is final; new and material 
evidence sufficient to reopen the Veteran's claim has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 (2009).  

2.  A November 1948 decision denying a claim of service 
connection for otitis media is final; new and material 
evidence sufficient to reopen the Veteran's claim has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has determined that new and material evidence has 
been received to reopen the claims for service connection for 
a spine disorder and chronic suppurative otitis media.  In 
view of those determinations, there is no need to engage in 
any analysis as to whether the requirements of the VCAA have 
been satisfied with respect to the questions of reopening.  
See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  

The Veteran was denied service connection for otitis media 
and a back injury in November 1948.  The otitis media claim 
was denied because that disability was not found on 
examination.  The back injury claim was denied because the 
evidence of record did not show any injury.  The Veteran did 
not appeal that decision.  The Veteran applied to have his 
claims reopened in correspondence received in November 2005.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2009); 38 C.F.R. §§ 19.129, 19.192 (1988).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the November 
1948 rating decision consisted of a VA examination in October 
1948.  The examination showed normal ear canals and tympanum; 
no discharge was found.  

The relevant evidence received since the November 1948 denial 
consists of the Veteran's service treatment records (STRs), 
VA medical records, and his testimony at his October 2009 
hearing.  The Veteran's discharge examination dated in August 
1948 indicates that he had a sprained back in 1947 with 
occasional pain on bending.  His STRs show that he had acute 
otitis media that necessitated hospitalization from August 
1947 to September 1947.  He testified at his hearing of 
chronic back pain since service and continuing ear problems, 
including tinnitus and hearing loss.

Because the newly received evidence relates to unestablished 
facts necessary to reopen the previously denied claims, 
namely, evidence of an in-service back injury and recurrent 
ear problems, the Board finds that it is both new and 
material.  

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claims of service connection 
for a back injury and otitis media, and the applications to 
reopen will therefore be granted.


ORDER

The claim of entitlement to service connection for a spine 
disorder is reopened; to this limited extent, the appeal of 
this issue is granted.

The claim of entitlement to service connection for otitis 
media is reopened; to this limited extent, the appeal of this 
issue is granted.


REMAND

In light of the Veteran's claims for service connection for a 
spine disorder and otitis media being reopened, the Board 
finds that a remand is necessary for additional development.  
Here, there is evidence of the incurrence of in-service 
injuries and of current disabilities.  However, no VA 
examination opinions have been obtained.  Accordingly, a 
remand to obtain opinions is required.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, VA treatment records dated in February 2006 
indicate that the Veteran is treated weekly by a chiropractor 
for his back.  No attempt has been made to identify or obtain 
those records.  On remand, medical records from the Veteran's 
chiropractor, and any other treating physician, should be 
obtained.

The Board also finds that a remand is necessary on the claims 
of service connection for left leg neuropathy and bilateral 
hearing loss.  The Veteran testified at his hearing that he 
had surgery on his lower back, and that either because of the 
operation, or the problem with his back, he developed 
sciatica down his left leg.  He also testified that his 
bilateral hearing loss is the result of the otitis media 
incurred in service, and that he had acoustic trauma from the 
firing of weapons.  Since no VA examination opinions have 
been obtained, the Board finds that a remand of these issues 
is also necessary. See 38 U.S.C.A. § 5103A(d); Barr, supra; 
McLendon supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request that the Veteran identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent to 
his claim.  The records sought should 
include any medical records generated 
by his chiropractor.  With any 
necessary authorization from the 
Veteran, the AOJ should attempt to 
obtain and associate with the claims 
file any medical records identified by 
the Veteran that have not been secured 
previously.  If the AOJ is unsuccessful 
in obtaining any medical records 
identified by the Veteran, it should 
inform him of this and ask him to 
provide a copy of additional medical 
records he may have obtained on his own 
that have not been secured previously.  

2.  The Veteran should be scheduled for 
the following VA examinations:

a)  An orthopedic and neurologic 
examination to determine the current 
nature of any spine disorder and left leg 
neuropathy, and to assess whether any 
diagnosed spine disorder and left leg 
neuropathy is related to his military 
service, including whether it is related 
to a back sprain in 1947.  The examiner 
is requested to, among other things, 
obtain a detailed history of the 
Veteran's symptoms as observed by him and 
others since service, review the record, 
and offer an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any diagnosed spine 
disability and left leg neuropathy is 
related to his military service.  The 
examiner should review the claims file, 
including a copy of this remand.  

b)  An ears, nose, and throat (ENT) 
examination to determine whether the 
Veteran has otitis media related to his 
military service, and whether he has 
bilateral hearing loss that is related to 
military service, including being 
secondary to an ear infection in 1947.  
The examiner is requested to, among other 
things, obtain a detailed history of the 
Veteran's symptoms as observed by him and 
others since service, review the record, 
and offer an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any diagnosed otitis media 
and bilateral hearing loss is related to 
his military service.  The examiner 
should review the claims file, including 
a copy of this remand.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination reports comply with 
this remand and answers the questions 
presented in the examination requests.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, may 
result in a denial of his claim.  See 38 
C.F.R. § 3.655 (2009).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues in light 
of all information or evidence received.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


